Opinion,
Me. Justice Paxson :
This case is ruled by Pittsburgh Junction Railroad Company’s Appeal [ante, 511]. In that case the Junction Railroad Company sought to pass through the yard of the Allegheny Valley Railroad Company in the city of Pittsburgh, and in -doing so attempted to appropriate a strip of land 24 feet wide, between Forty-third and Forty-seventh streets. The case was referred to a master, and upon the hearing an attempt was made to change the location, upon the theory that it was a case of grade crossing. This was precisely what was done below in the case in hand.
The defendant, the Sharpsville Railroad Company, located a branch of its road through the yard of the Sharon Railway, appellant, and filed its bond in the usual manner to secure the damages. The appellant then filed this bill in the court below to restrain the appellee from so appropriating its land. When the ease came on for a hearing the appellee had changed its location, but still passing through appellant’s yard, and claimed the right to lay its track upon the line thus newly appropriated, and for which it had not given bond, with security, as required by the act of assembly. To meet this difficulty it was attempted to turn it into a case of grade crossing. That it is not a case of grade crossing is too plain for argument. It requires but a glance at the plans and exhibits to see that the primary object of the appellee was to appropriate appellant’s land, and that the crossing was a mere incident. The equitable powers of the Court of Common Pleas, as conferred by the second section of the act of June 19, 1871, in regard to railroad crossings, cannot be invoked in such a case as this. By a railroad crossing within that act is meant such a crossing only as appropriates no part of the land of the company whose track is to be crossed, to the exclusive use of the company seeking to cross. The question before the master and the court below was whether the appellee had the right, for its own convenience and benefit, to appropriate a considerable portion of the yard *544of the appellant. It is true the prayer for relief in the plaintiff's bill is in the alternative; that if the defendant cannot be restrained from constructing its road through plaintiff’s yard, that the court may, by its decree, define the terms and conditions upon which said defendant may be permitted to cross. It is also true that the plaintiff offered evidence before the master that a line could be made that would do less injury to plaintiff than the route indicated. This, however, was in rebuttal of defendant’s evidence tending to show that the route proposed was the only one reasonably practicable. Besides, the alternative prayer referred to a crossing merely, and not to an appropriation of its yard.
The land in question was acquired by the appellant company in entire good faith several years before this controversy commenced, for the purposes of a yard. I do not understand this fact to be disputed. Tt is true the learned judge below was of opinion that portions of the tracks in tins yard were not constructed until about the time this bill was filed, and that “ the primary purpose in their construction was to obstruct the building of defendant’s branch.” We cannot adopt this finding in the sense in which the court below put it. The delay in building these tracks is accounted for by the poverty of the company. The master distinctly finds the fact that the land was acquired by appellant in 1874 and 1875, “ for the purpose and with the intent of locating its distributing yard there for the accommodation of the business of its road and branches; and the land so acquired is conveniently located, well suited, and necessary, to enable the plaintiff company to economically and expeditiously carry on its present and prospective business.” Under such circumstances the precise time when its trades in. the yard were laid is not material.
We have then the finding of the master, based upon ample testimony, that the land in question was acquired by the appellant company for the uses of its road, and that the same is necessary therefor. Can it now be taken by another corporation for the same or a similar use ? It certainly cannot be done for the mere convenience or profit of the latter. To justify such taking there must be a necessity; “ a necessity so absolute that without it the grant itself will be defeated. It must also be a necessity that arises from the very nature of things over *545which the corporation has no control; it must not be created by the company itself for its own convenience or for the sake of economy: ” Pennsylvania Railroad Co.’s App., 93 Pa. 150. To the same effect is Pittsburgh Junction Railroad Co.’s Appeal, supra. I will not stop to discuss or vindicate this rule, it is settled law, and rests upon sound principles. The cases of Appeal of Western Pennsylvania Railroad Company, 99 Pa. 155, and Northern Central Railway Company’s Appeal, 103 Pa. 621 have no application. They were cases of grade crossings under the act of 1871.
If there is any absolute necessity for the appropriation of plaintiff’s yard by the defendant company it has not been shown. Certainly its failure to so appropriate it will not defeat its grant or the purpose for which it was chartered. The master finds: “We have already seen that the defendant company has constructed the railroad contemplated at the time its charter was obtained, from a point of connection with the plaintiff company in the borough of Sharpsville to Wilmington junction in Lawrence county. There is no necessity, therefore, to prevent a failure of its chartered purposes, that it should he allowed to take complainant’s land. The only purpose it has in view in desiring to construct a branch to Sharon, is that it may carry its own freight to and from the Sharon furnaces, and the furnace of Boyce, Rawle & Co., instead of receiving it from or turning it over to the plaintiff company as the ease may be.”
Granted that the defendant company has the power to build this branch, and that the same would be convenient and even profitable, it cannot he said that its construction was the primary purpose for which it was chartered, or that its failure to do so will destroy its grant. The branch is but an incident to the main object of the company, and it cannot pursue the incident to the destruction of the rights of other parties. Land once appropriated by a railroad company to public use under the right of eminent domain cannot afterwards be appropriated by another company to the same use excepting in a case of absolute necessity. Such necessity does not appear in this case.
The learned master says, near the conclusion of his report: “Under the facts, therefore, as they were developed in this *546case, and as they have been found, and the principles of law applicable thereto, the master is of the opinion that the defendant company cannot be allowed to construct its branch railroad through the plaintiff company’s yard, as located, at grade, and would recommend a decree to that effect.” Had the master stopped here, there would have been no room for criticism. But at this point he appears to have turned the case into one of grade crossing and proceeds to locate defendant's road through plaintiff’s yard, under the act of 1871, under the impression that plaintiff’s bill, while denying the right of the defendant to construct its branch line as located through the land of the plaintiff, yet seems also to recognize a right in the defendant to construct said line, provided it can be done without materially interfering with plaintiff’s franchises. We do not so understand the bill. The eighth paragraph thereof avers “ That there is no engineering or other necessity for crossing complainant’s railroad tracks as proposed by defendant, or for cutting into, or in any manner interfering with the embankment or slopes of your orator’s railroad hereinbefore complained of, but it is entirely practicable to avoid said yard and said grade crossings, and to avoid in any manner interfering with or trespassing on your orator’s railroad or property.”
I see nothing in the bill to sustain the view taken by the master upon this point. The alternate prayer for relief certainly cannot commit the plaintiff to this view, nor can the evidence offered by plaintiff to show that another location through its yard would do less damage than the one located, be treated as a recognition of defendant’s right to construct its road through plaintiff’s yard. The true issue was, not whether the defendant’s route would do plaintiff the least injury ; not whether the defendant could cross at grade, or by an overhead track, but whether it had the right to appropriate plaintiff’s land at all. This issue was lost sight of by the court below, and to some extent by the master.
The facts were accurately and carefully found by the master. The court below reversed him but without materially interfering with his findings of facts. We see nothing in the case to lead us to doubt their accuracy. The master had the witnesses face to face before him; he moreover was upon the ground and examined it in connection with the plans with *547much cafe. Upon the facts as found by him we are all of the opinion that the injunction should have been awarded.
The decree is reversed at tlio costs of the appellee, and it is ordered that an injunction issue as prayed for in the plaintiff’s bill.